DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant’s election of Group I, claim 5 in the reply filed March 15, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 4, 6-7 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a canceled invention.
	
Claim Interpretation
Regarding claim 5, the limitation of spangle pattern appears.  In the absence of any additional features that promote the spangle pattern, a product manufactured 
Regarding Claim 5, the limitation of the coating bath satisfies the following condition of 
    PNG
    media_image1.png
    15
    272
    media_image1.png
    Greyscale
, one can interpret, adding the Ti and V source is not limited, as long as the boron concentration is greater equal to 0.017 in mass % [B] ≥ 0.017.  For example, the Ti and V source is not added or [Ti] and [V] =0, or the presence of Ti and V in the Al-based coating as well as in the plating bath is merely optional.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDevitt (US 2003/0113575 A1).
Regarding claim 5, McDevitt teaches a method of coating of steel products such as plate and sheet using an aluminum-zinc coating alloy, includes modifying the coating bath with a particulate compound constituent in effective amounts to control the spangle facet size of the coated product, the amount of coating applied to the steel products is controlled by wiping, and then the products are cooled. One characteristic of the coating applied to the steel product is its grain size or spangle facet size (abstract, [0004]), comprising preparing an aluminum-base hot-dip coating bath containing aluminum as a 2 or AlB12, in the wt% particles in the melt is 0.2-0.5 for example as shown in Table 2, wherein the B concentration is greater than 0.017 in mass % ([0041], [0045]), and passing the steel product such as a sheet or plate through a bath of the melted alloy coating composition, this is conventional coating is continuously dipping and continuously passing the coating bath, and  the hot-dip aluminized steel strip being produced continuously is welcome known and is not deemed necessary ([0004], [0039]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717